Citation Nr: 1109795	
Decision Date: 03/11/11    Archive Date: 03/24/11

DOCKET NO.  05-37 840	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for hepatitis C with hepatitis B.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Robert J. Burriesci, Associate Counsel


INTRODUCTION

The Veteran had active military duty from December 1967 to July 1969.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2005 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  

The Board notes that the appellant requested a hearing before a decision review officer (DRO) in connection with the current claim.  The DRO hearing was scheduled and subsequently held in August 2008 at the Waco, Texas, RO.  The appellant testified at that time and the hearing transcript is of record.  The Board also notes that the appellant requested a travel Board hearing in connection with the current claim as well.  The hearing was subsequently scheduled and held in March 2009.  The appellant testified at that time and the hearing transcript is of record.

This case was previously before the Board in July 2009 when it was remanded for further development.  


FINDING OF FACT

The preponderance of the evidence shows that the Veteran's hepatitis C and hepatitis B were not present in service or until many years thereafter and are not related to service or to an incident of service origin.


CONCLUSION OF LAW

Hepatitis C with hepatitis B was not incurred during or as a result of the Veteran's active service.  38 U.S.C.A. §§ 1110, 1112, 1113, 1154(a), 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide in accordance with 38 C.F.R. § 3.159(b)(1).  This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

Here, the VCAA duty to notify was satisfied by way of a letter sent to the appellant in May 2004 that fully addressed the notice elements and was sent prior to the initial AOJ decision in this matter.  The letter informed the appellant of what evidence was required to substantiate the claim and of the appellant's and VA's respective duties for obtaining evidence.  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. Court of Appeals for Veterans Claims (Court) held that, upon receipt of an application for a service-connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating, or is necessary to substantiate, each of the five elements of the claim, including notice of what is required to establish service connection and that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  In this case, although the notice provided did not address either the rating criteria or effective date provisions that are pertinent to the appellant's claim, such error was harmless given that service connection is being denied, and hence no rating or effective date will be assigned with respect to this claimed condition.  

VA has a duty to assist the Veteran in the development of the claim.  This duty includes assisting the Veteran in the procurement of service medical records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The RO has obtained VA treatment records.  The Veteran submitted private treatment records from South Austin Hospital, Austin Radiological Associates, Austin Gastroenterology Association, Capital Imaging, University Health System, River Ranch Radiology, Central Texas Pain Institute, and Drs. S.B., F.S., W.K.W., and A.E., and was provided an opportunity to set forth his or her contentions during the hearing before the undersigned Acting Veterans Law Judge (AVLJ).  The appellant was afforded a VA medical examination in December 2004.

In July 2009 the Board remanded the Veteran's claim for attempts to be made to obtain the records regarding the Veteran's application for Social Security Administration (SSA) disability benefits.  In a response dated in May 2010 the SSA National Records Center indicated that after exhaustive and comprehensive searches, they were not able to locate medical records and that further efforts would be futile.  The Veteran was subsequently notified in a letter dated in July 2010 that his SSA records were unavailable.  As such, the Board is thus satisfied that the RO has substantially complied with the orders of the July 2009 remand for attempts to obtain the Veteran's SSA records.  See Dyment v. West, 13 Vet. App. 141, 146- 47 (1999) (regarding substantial compliance); see also Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements in the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the Veteran).

The Court held in Bryant v. Shinseki, 23 Vet. App. 488, 493-94 (2010) that there are two duties imposed by 38 C.F.R. 3.103(c)(2), (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked-are not impacted by the Veteran's receipt of a VCAA-compliant notice letter.  Here, during the hearing, although the AVLJ did not explicitly note the bases of the prior determinations or note the elements that were lacking to substantiate the Veteran's claims, the Veteran's representative demonstrated actually knowledge of this information.  The representative's questions specifically elicited responses designed to show that the Veteran had hepatitis related to his service.  See Dalton v. Nicholson, 21 Vet. App. 23, 30-31 (2007) (explaining that actual knowledge is established by statements or actions by the claimant or the claimant's representative that demonstrate an awareness of what was necessary to substantiate his or her claim.)  Accordingly, the Veteran is not shown to be prejudiced on this basis.  In addition, the AVLJ sought to identify any pertinent, outstanding evidence that might have been overlooked.  The AVLJ specifically asked the Veteran where he received his treatment.  Accordingly, the Veteran is not shown to be prejudiced on this basis.  Moreover, neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. 3.103(c)(2), nor has he identified any prejudice in the conduct of the Board hearing.  By contrast, the hearing focused on the elements necessary to substantiate the claims, and the Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate his claims.  As such, the Board finds that, consistent with Bryant, the AVLJ complied with the duties set forth in 38 C.F.R. 3.103(c)(2). 

Neither the appellant nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  Hence, no further notice or assistance to the appellant is required to fulfill VA's duty to assist the appellant in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

II.  Service Connection

The Veteran seeks entitlement to service connection for hepatitis C with hepatitis B.  The Veteran contends that his hepatitis disorder is due to a blood transfusion at the Nha Trang 4th Field Hospital in Vietnam to treat a bleeding ulcer while in service and/or the use of drugs in service.

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection generally requires credible and competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Hickson v. West, 12 Vet .App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498 (1995).  Service connection for certain chronic diseases will be rebuttably presumed if they are manifest to a compensable degree within one year following active service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  The Veteran's hepatitis, however, is not a disease for which service connection may be granted on a presumptive basis.

Risk factors for hepatitis C include intravenous drug use, blood transfusions before 1992, hemodialysis, intranasal cocaine, high-risk sexual activity, accidental exposure while a health care worker, and various kinds of percutaneous exposure such as tattoos, body piercing, acupuncture with non-sterile needles, shared toothbrushes or razor blades.  VBA Fast Letter (98-110) November 30, 1998.  A Veteran may have been exposed to the hepatitis C virus (HCV) during the course of his or her duties as a military corpsman, a medical worker, or as a consequence of being a combat Veteran.  VBA Fast Letter 04-13 June 29, 2004.  The Board also points out that, consistent with the Veteran's contentions, there was no test to available to detect the presence of HCV until 1989.  See VBA Fast Letter 98-110; see also http://consensus.nih.gov/1997/1997HepatitisC105html.htm.

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and continuity of his current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  

The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  Indeed, in Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001), the United States Court of Appeals for the Federal Circuit (Federal Circuit), citing its decision in Madden, recognized that that Board had inherent fact-finding ability.  Id. at 1076; see also 38 U.S.C.A. § 7104(a) (West 2002).  Moreover, the United States Court of Appeals for Veterans Claims (Court) has declared that in adjudicating a claim, the Board has the responsibility to weigh and assess the evidence.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).  

As a finder of fact, when considering whether lay evidence is satisfactory, the Board may also properly consider internal inconsistency of the statements, facial plausibility, consistency with other evidence submitted on behalf of the Veteran, and the Veteran's demeanor when testifying at a hearing.  See Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007); Caluza v. Brown, 7 Vet. App. 498, 511 (1995), aff'd per curiam, 78 F.3d 604(Fed.Cir.1996). 

The Veteran's service treatment records do not reveal any complaint, diagnosis, or treatment for any liver disorder or hepatitis infection.  The records do not reveal any indication that the Veteran received a blood transfusion while in service.  Upon examination at separation from service in July 1969 the Veteran was not noted to have any liver disorder or hepatitis infection.

In February 1999 the Veteran was diagnosed with chronic liver disease.  In April 1999 the Veteran was diagnosed with alcoholic cirrhosis and in June 1999 the Veteran was diagnosed with alcoholic liver disease.  In August 1999 the Veteran was noted to have cirrhosis and was diagnosed with moderate ascites and cholelithiasis with no gallbladder lumen distention or duct dilation.  In another treatment note dated in August 1999 the Veteran was reported to have known hepatitis C and hepatitis B.  The Veteran was reported to have been treated with a laparoscopic cholecystectomy.  In November 1999 the Veteran was diagnosed with cirrhosis, moderate ascites, splenomegaly likely secondary to cirrhosis.  In February 2000 the Veteran underwent a blood test that was positive for hepatitis C and hepatitis B.  In May 2000 the Veteran was diagnosed with hepatitis C and hepatitis B.

In a statement dated in July 2001, Dr. W.K.W. stated that the Veteran had a known diagnosis of hepatitis C with progressive ascites requiring several large volume paracenteses.  The Veteran denied any history of spontaneous bacterial peritonitis, pruritis or gastrointestinal bleed.  The Veteran reported fatigue and denied any encephalopathy.  After physical examination he was noted to be an adequate candidate for liver transplantation.  The Veteran was informed that hepatitis C could not be eradicated very easily and especially following liver transplantation.

In a statement dated in August 2001, Dr. F.S. indicated that the Veteran had end stage cirrhosis of the liver and was being considered for a liver transplant.  The physician noted that the Veteran had spontaneous bacterial peritonitis, was a patient at the South Austin Hospital, and was permanently unemployable.

In August 2001 the Veteran underwent a magnetic resonance imaging (MRI) scan and magnetic resonance angiography (MRA) of the liver.  These tests revealed cirrhosis with large volume of ascites and splenomegaly and varcies in the left upper abdomen.  The portal venous system was patent.  In August 2001 the Veteran was noted to be diagnosed chronic cirrhosis with end stage liver disease as well as hepatitis C and remote hepatitis B.  The Veteran was noted to have received a liver transplant in October 2002.

In October 2003 blood tests confirmed a positive diagnosis for hepatitis C.

In December 2004 the Veteran was afforded a VA Compensation and Pension (C&P) liver examination.  The examiner reported that the Veteran was noted on his discharge physical not to have had any blood transfusions.  The Veteran denied any stomach or liver disorders on his discharge physical.  He reported that he was diagnosed with hepatitis B and C in 1997.  The Veteran acknowledged a history of alcohol abuse and denied a history of intravenous drug abuse.  However, the examiner noted that the Veteran's history and physical from August 1999 revealed that he used intravenous drugs in the past.  The Veteran denied body piercing and tattoos.  The Veteran was noted to have had a history of the risk factor of intravenous drug abuse.  After physical examination the Veteran was diagnosed with hepatitis C with hepatitis B and the examiner rendered the opinion that the Veteran's disorder was less likely than not related to service.  

In a May 2005 statement from a private medical provider it was noted that the Veteran's physical complications from chronic stress and use of alcohol resulted in a liver transplant as well as emotional and physical debilitation.

In November 2005 Dr. F.S. noted that the Veteran was positive to hepatitis B and C and that the Veteran reported receiving a transfusion during a GI bleed in the Nha Trang hospital.  The physician indicated that the records were lost.  The physician stated that the Veteran may have gotten hepatitis with this because the Veteran was positive in school in 1970 and was in Vietnam from 1968 to 1969.

In an undated letter home from Vietnam, submitted by the Veteran, the Veteran indicated at the end that he was back home from the hospital and that he felt great.

The Board finds that the preponderance of the evidence is against a finding of service connection for hepatitis C with hepatitis B.  The Veteran contends that he was infected with hepatitis C and hepatitis B when he received a blood transfusion in service at the Nha Trang hospital.  He has submitted an undated statement that he indicates he sent home while stationed in the Republic of Vietnam reflects that he had been recently released from the hospital.  The Veteran is competent to report that he had a blood transfusion in service; however, the service treatment records do not reveal any complaint, diagnosis, or treatment for any liver disorder, including hepatitis C or hepatitis B.  In addition, the service treatment records do not show any indication that he received any blood transfusion in service.  In December 2004 the Veteran was afforded a VA C&P liver examination.  The examiner noted that he acknowledged a history of alcohol abuse and denied a history of intravenous drug abuse; however, the examiner noted that the Veteran previously admitted to a history of intravenous drug abuse.  The examiner diagnosed the Veteran with hepatitis C with hepatitis B and rendered the opinion that the Veteran's disorder was less likely than not related to service.  The Board acknowledges that in a statement from Dr. F.S. the Veteran was noted to have hepatitis B and C and that the Veteran was noted to be positive for hepatitis in school in 1970.  The examiner did not indicate whether the reported hepatitis in school was hepatitis C or hepatitis B.  The physician stated that due to the Veteran's positive hepatitis in 1970 the Veteran may have gotten hepatitis via his reported blood transfusion in service.  However, as noted above, there is no indication that the Veteran had a blood transfusion in service and on multiple occasions he reported that he used intravenous drugs.  As the evidence does not show that the Veteran had a blood transfusion in service and indicates that he had intravenous drug abuse, and as a VA examiner has rendered the opinion that the Veteran's hepatitis C with hepatitis B is not related to service, service connection for hepatitis C with hepatitis B must be denied.  


ORDER

Service connection for hepatitis C with hepatitis B is denied.


____________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


